El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
En la demanda enmendada radicada en febrero 9 de 1938 por Neftalí Vidal y su madre Juana Garrastazú, como here-deros de Ramiro Vidal, se designaron como partes deman-dadas a Juan A. Monagas, Sucesión de Ramón E. Beau-champs, Sucesión de Rosario de la Rosa y Sucesión de Arturo Monagas Cedo.
*784Los hechos esenciales alegados en la demanda son:
Don Ramiro Vidal adeudaba a don José Mora la suma de $900, por enya snma el acreedor Mora obtuvo sentencia a sn favor, ante la Corte de Distrito de Mayagüez en febrero 14 de 1919. En la fecha de sn fallecimiento, septiembre 17 de 1921, Ramiro Vidal era dueño de nn condominio pro-indiviso de una tercera parte en la hacienda nombrada “Belvedere”, en el término municipal de Cabo Rojo, com-puesta de 1,470 cuerdas de terreno, de las cuales 600 son de primera, 400 de segunda y el resto de tercera clase. El demandado Juan A. Monagas es condueño de dicha hacienda.
Con posterioridad al fallecimiento de Vidal, el demandado Juan A. Monagas, con la intención fraudulenta de apro-piarse de y hacer inscribir a su nombre la participación de Vidal en la hacienda “Belvedere”, “se puso de acuerdo y en combinación con Ramón E. Beauchamps”, para que éste comprara como efectivamente compró, por la suma de $800, la sentencia que contra Vidal tenía don José Mora. De acuerdo con el alegado plan existente entre Monagas ‘y Beauchamps, éste, en abril 2 de 1923, mediante solicitud ex parte y sin notificar a los demandantes, se hizo subrogar como demandante en lugar del Sr. Mora e hizo que el deman-dante Neftalí Vidal, que a la sazón tenía siete años de edad, fuera sustituido como demandado en lugar de su difunto padre, haciendo al mismo tiempo que doña Juana Q-arrastázú fuese sustituida como demandada en concepto de cónyuge viuda y no en su carácter de madre con patria potestad sobre su hijo menor de edad. En abril 9, 1923, Beauchamps, ac-tuando en combinación con Monagas, obtuvo una orden para la ejecución de la sentencia en bienes personales del deudor y si éstos no fuesen bastantes, entonces en los inmuebles. De acuerdo con dicha orden, el márshal anunció la subasta del condominio de los demandantes en la hacienda “Belve-dere”. En mayo 17 de 1923 se llevó a efecto la subasta,, adjudicándose el condominio al Sr. Ramón E. Beauchamps por *785la suma de $900. Tanto a Monagas como a Beauchamps l@s constaba que los herederos de Vidal, aquí demandantes, eran dueños de pagarés hipotecarios al portador por un valor de $1,933, de los cuales era deudora la Sociedad Agrícola “Mo.-nagas & Vidal”, de lá que era socio el demandado Juan A. Monagas; y que la hacienda “Belvedere” tenía entonces un valor mayor de $100,000.
El 18 de mayo de 1923, o sea el día siguiente al de la subasta y venta a su favor, Ramón Beauchamps’ vendió el condominio de una tercera parte en la Hacienda “Belve-dere” a Juan A. Monagas, casado con Rosario de la Rosa, por la suma de $1,602.
Se alegan, entre otras, como causas de nulidad de la subasta y de las escrituras otorgadas por el marshal a Beauchamps y por éste a Monagas, las siguientes:
(a) Que todo ello fue el resultado de una combinación entre Monagas y Beauchamps para defraudar a los deman-dantes.
(b) Que la Corte de Distrito de Mayagüez, 'después' de haber transcurrido cuatro años y un mes desde que la sen-tencia a favor de Mora quedó firme — marzo 16, 1919 a abril 2, 1923 — no tenía jurisdicción para ordenar la sustitución de partes por medio de peticiones ex parte y sin notificación o citación de los herederos del deudor de la sentencia.
(c) Que la venta del condominio se hizo sin que se em-bargara previamente el mismo y sin que se notificara el embargo a los demandantes como herederos del deudor de la sentencia.
(d) Que al demandado Monagas le constaba que su socio Ramiro Vidal había pagado el importe de la sentencia y que no adeudaba nada cuando falleció.
Las alegaciones contenidas en la segunda causa de acción en nada se refieren al cansante de.la Sucesión de Ramón E. Beauchamps. Nos abstendremos de hacer una relación de *786las mismas, por creerla innecesaria para la resolución de la única cuestión sometida a nuestra consideración.
Los demandados, con excepción de la Sucesión de Ramón E. Beauchamps, comparecieron y formularon excepción pre-via a la demanda, basándola en insuficiencia de los hechos alegados, indebida acumulación y defecto de partes deman-dadas, y ambigüedad, duda e ininteligibilidad de sus alega-ciones. Interpusieron al mismo tiempo las defensas espe-ciales de res judicata, estoppel y prescripción.
La Sucesión de Ramón E. Beauchamps, no obstante ha-ber sido debidamente emplazada — tres de sus componentes personalmente y tres de ellos por edictos, por residir fuera de la isla — no compareció y se le anotó la rebeldía.
En marzo 6 de 1942, la Corte de Distrito de Mayagüez dictó sentencia declarando que la demanda no aduce hechos suficientes para constituir causa de acción; que la acción ha prescrito por haber transcurrido el período de cuatro años que marca la ley; y que el demandado Juan A. Monagas ha adquirido por prescripción el dominio del inmueble que se trata de reivindicar. En su consecuencia declaró sin lugar la demanda, condenando a los demandantes al pago de las costas, sin incluir honorarios de abogado. En marzo 30 de 1942 los demandantes apelaron, radicando oportuna-mente ante esta corte la transcripción de autos y su alegato en apoyo del recurso.
Los demandados apelados Juan A. Monagas y Sucesión de Rosario de la Rosa solicitan la desestimación del recurso, alegando que esta Corte Suprema carece de jurisdicción para conocer del mismo, “porque la apelación no ha sido notifi-cada a los componentes de la Sucesión de Ramón E. Beau-champs, demandados en este caso y partes necesarias e interesadas en el caso.”
¿Son los componentes de la Sucesión de Ramón E. Beau-champs partes interesadas en el resultado del presente recurso y por tanto necesarias para que esta Corte pueda *787conocer del mismo y confirmar o revocar la sentencia re-currida? La contestación afirmativa de esta pregunta será suficiente para que desestimemos el recurso.
Los actos cuya nulidad se pide en la primera causa de acción fueron todos, según se alega, ejecutados por Ramón E. Beauchamps en virtud de una conspiración o combinación fraudulenta formada y existente entre él y Juan A. Mona-gas y que tenía por objeto y fin el de defraudar a los de-mandantes, apropiándose del condominio que estos tenían en la hacienda “Belvedere”. Por tratarse de actos y contra-tos en los cuales intervinieron conjuntamente Monagas y Beauchamps fue necesario hacer a éste último — y en su defecto a su Sucesión — parte demandada.
El efecto que la anotación de rebeldía pudiera tener contra la Sucesión Beauchamps quedó anulado y destruido por la sentencia recurrida dictada en favor de los otros demandados, declarando la demanda insuficiente y prescrita la acción. La acción que se trata de ejercitar contra Mo-nagas y la Sucesión Beauchamps, por estar basada en la exis-tencia de una alegada combinación o conspiración fraudulenta, es una e indivisible. Beauchamps no podía por sí solo cons-pirar para defraudar a los demandantes. Al resolver la corte inferior que los hechos alegados en la demanda no son suficientes para determinar una causa de acción basada en una conspiración, esa sentencia beneficia tanto a los demandados comparecientes como a los demandados que se hallan en rebeldía. Y es lógico que así sea, pues, si las alegaciones de la demanda no son suficientes para sostener que Monagas conspiró o se combinó con Beauchamps, tam-poco deben serlo para sostener que Beauchamps se combinó o conspiró con Monagas. Consideramos aplicable a este caso lo resuelto por esta Corte Suprema en Valiente & Co. v. Corte, 52 D.P.R. 732. La ¿notación de rebeldía no es una sentencia. Ésta no puede dictarse en contra del deman-dado en rebeldía hasta que se haya presentado prueba *788demostrativa de la 'existencia de la cansa de acción qne alega el demandante, salvo en los casos comprendidos den-tro de las disposiciones del inciso 1 del artícnlo 194 del Código de Enjuiciamiento Civil, las cnales no son aplicables al de antos. Si prospera la defensa alegada por los deman-dados comparecientes, esa defensa rednnda en beneficio de los demandados en rebeldía y la sentencia final debe dictarse en favor de todos. Véase nota en 78 A.L.R. 939. Black on Judgments, vol. 1 (2nd ed.) p. 310.
Teniendo, como ya fiemos .resuelto, la Sucesión Beau-efiamps derecho al beneficio de la sentencia dictada en favor de los otros demandados comparecientes, debemos resolver también qne dicha Sucesión tiene un interés en qne dicha sentencia no sea alterada en sn perjuicio y es por consi-guiente parte interesada en el recurso.
La Sucesión Beauchamps es no solamente parte intere-sada si que también necesaria en el pleito. Sn causante intervino en la realización de los actos y en la celebración de los contratos que se dice fueron realizados y celebrados con el propósito de defraudar a los demandantes. Esos actos y contratos no pueden ser anulados sin que estén ante la corte todos los que en los mismos intervinieron. En la súplica de la demanda se pide que se condene á los demandados, “mancomunada y solidariamente”, a pagar a los demandan-tes $100,000 como valor del condominio en cuestión, más $64,000 importe de los productos, rentas, beneficios y uti-lidades de dicho condominio desde septiembre 17 de 1921, más costas, gastos y honorarios.
La revocación de la sentencia recurrida expondría a la Sucesión Beauchamps a todas las responsabilidades que he-mos mencionado.
Apareciendo afirmativamente del récord que dicha Suce-sión no ha sido notificada del escrito de apelación y siendo ella parte interesada y necesaria para que esta corte pueda adqui-rir jurisdicción para conocer del recurso, procede declarar con *789lugar la moción de desestimación. (Martínez v. Sucesión Laurido, 21 D.P.R. 30; Galafar v. Sucn. Morales, 22 D.P.R. 491; Nieves v. Mullenhoff, 22 D.P.R. 528; Collazo v. Rivera, 26 D.P.R. 92; y Ramirez v. Ramírez, 26 D.P.R. 132.)

Se desestima el recurso por falta de jurisdicción.